 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8
 9      Scott Johnson,                               Case: No.: 4:18-CV-04423-HSG
10                        Plaintiff,
11      v.
                                                     ORDER DENYING JOINT
12      Young Ho Kim;                                STIPULATION
        Donna Suk Kim;
13      YHK Management, Inc., a
        California Corporation; and Does 1-
14      10,
15                      Defendants.
16
17   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
18
             1. The parties are relieved from their obligation to conduct the joint
19              site inspection under General Order No. 56.
20           2. All deadlines based on the joint site inspection deadline shall be
                recalculated based on the date of this Order.
21
                                                            ISTRIC
22   IT IS SO ORDERED.                                 TES D      TC
                                                     TA
                                                                                            O
                                                 S




23
                                                                                             U




     Dated:___________                 ________________________________
                                               ED




            2/12/2019
                                                                                              RT




24                                       HON. HAYWOOD S. GILLIAM, JR.
                                           UNIT




                                                     D E NIED
                                         UNITED STATES DISTRICT JUDGE
25
                                                                                                   R NIA




26
                                                                                           m Jr.
                                                                               S. Gillia
                                           NO




27                                                                  y wo o d
                                                           d ge H a
                                                                                                   FO




                                                      Ju
                                            RT




                                                                                              LI




28
                                                    ER
                                                 H




                                                                                            A




                                                         N                                    C
                                                                           F
                                                             D IS T IC T O
                                             1                     R
     ORDER Denying Joint Stipulation                              Case No. 4:18-CV-04423-HSG
